Judgment, Supreme Court, Bronx County, rendered April 4, 1975, convicting defendant of two counts of robbery, first degree, and possession of a weapon as a misdemeanor, unanimously modified, on the law, to dismiss the weapon count, and otherwise affirmed. On the facts of this case, possession of a weapon as a misdemeanor was an inclusory concurrent count. The verdict of guilt on the robbery is deemed a dismissal of the lesser count. (People v Grier, 37 NY2d 847; CPL 300.30, subd [4]; People v Orr, 59 AD2d 600.) We have examined the other points raised by appellant and find them without merit. Concur—Kupferman, J. P., Lupiano, Birns and Lane, JJ.